Title: To Thomas Jefferson from St. George Tucker, 12 August 1775
From: Tucker, St. George
To: Jefferson, Thomas


                    
                        Dear Sir
                        Bermuda Augst: 12th: 1775.
                    
                    Were I certain that a Letter I addressed to you a few Weeks ago, by way of Virginia had been delivered to you, I should not have intruded on Business of greater Importance in which you may be at present engaged, a second Time. But lest any Accident should have happened thereto, I take the Liberty of enclosing you the Plan for continuing the Exports from America to foreign Markets, which I hinted at in the Letter I took the Liberty of troubling you with in Williamsburg. Doctor Franklin has been addressed by my Father on this Subject, and he has enclosed a Plan for supplying this Island without Danger of infringing the continental Association. Should you think proper to communicate the enclosed to Doctor Franklin, it may possibly serve as a Foundation for some more eligible superstructure.
                    I am with the greatest Esteem for yourself and the most ardent Wishes in favor of that glorious Cause in which you are at present engaged, Dear Sir Your most obedient humble servant,
                    
                        St. George Tucker
                    
                    
                        proposal concerning bermuda
                        In order to continue the Exports from America to foreign Markets, it is proposed that all non-enumerated Goods be permitted to be imported into Bermuda from the Continent upon proper and sufficient Assurances from the Inhabitants of that Island that they will not infringe that part of the Continental Association which relates to Exports.
                        For this purpose the Cargoes must be discharged in Bermuda in order to obtain a certificate to cancel the Bond given at the Custom Houses in America in obedience to the restraining Bill.
                        In order to give a Colour to the Trade being carried on by the  Inhabitants of Bermuda (since it might possibly endanger the success should it be carried on in the name of the Americans, as Hostilities have commenced between Great Britain and the Continent), the Invoices, Bills of Lading &c. should be made out there and executed in the Name of the Inhabitants of that Island.
                        Perhaps it might not be amiss to appoint Committees of Inspection, whose Business it should be to see that no Vessel should sail from any port on the Continent untill Charter Parties, or other Engagements be entered into for the landing such Commodities as should be taken on board, in Bermuda without Fraud or Covin.
                        A Committee should likewise be appointed in Bermuda to prevent the re-exportation of any Commodities imported from the Continent, to any place except what the Congress shall allow. And the same Precautions should there be taken as on the Continent.
                        For the same Reasons that the Invoices and Bills of Lading should be made out in the name of the Agents in Bermuda, the Charter parties should also be executed in the same Manner.
                        Mediterranean passes should be procured on the Continent as there may be some Difficulty in getting them in Bermuda.
                        The above is respectfully submitted to the Consideration of Thomas Jefferson Esquire of Virginia, by, His most humble Servant,
                    
                    
                        St: George Tucker
                        Bermuda Aug. 12th: 1775
                    
                